Citation Nr: 0411133	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-12 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than June 5, 2001 for the 
award of a 30 percent disability rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the 
RO).  

Procedural history

The veteran served on active duty from February 1966 to February 
1969.  Service in Vietnam is indicated by the evidence of record. 

The veteran first claimed entitlement to service connection for 
PTSD in a VA Form 21-4138 that was received at the RO on February 
9, 1994.  In a June 1994 rating decision, the RO denied the claim.  
The veteran disagreed with the June 1994 rating decision.  A 
statement of the case (SOC) was issued in September 1994 and the 
appeal was perfected in October 1994.  However, prior to the case 
being transferred to the Board, the RO obtained a VA examination 
dated May 23, 1996 which provided a diagnosis of PTSD.  In an 
August 1997 rating decision, the RO granted service connection for 
PTSD and awarded a 10 percent disability rating, effective from 
May 23, 1996, the date of the examination.  

The case was forwarded to the Board in December 1997.  The issue 
as stated was entitlement to service connection for PTSD.  In a 
December 1997 remand, the Board noted that the RO's August 1997 
grant of service connection satisfied in full the matter on 
appeal.  The Board interpreted an October 1997 statement of the 
veteran's representative as a notice of disagreement as to the 10 
percent disability rating assigned for PTSD in the August 1997 
rating decision. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].  The Board remanded the case for issuance of a SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).    

In February 1998, the RO issued a SOC as to the disability rating 
assigned in August 1997, and the veteran perfected an appeal as to 
the matter of his entitlement to an increased disability rating 
for PTSD in March 1998.  The case was again transferred to the 
Board, and in a July 1999 decision, the Board denied the claim for 
an increased rating.  

In June 2001, the veteran submitted a VA Form 21-4138 in which he 
requested an increase in the disability rating assigned his PTSD.  
In a June 2002 rating decision, the RO awarded an increased 30 
percent rating, effective from June 5, 2001, the date the claim 
was received.  The veteran disagreed with the effective date of 
the 30 percent rating and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's substantive 
appeal (VA Form 9) in September 2002.  

Issues not on appeal

In his July 2002 notice of disagreement, the veteran expressed 
satisfaction with the rating assigned, but disagreed specifically 
with the effective date.  He stated that the  award "should have 
reverted back to May 3, 1994."  However, because the effective 
date for the grant of service connection for PTSD is currently May 
23, 1996, inherent in the veteran's presentation is a claim of 
entitlement to an earlier effective date for the grant of service 
connection.  Indeed, the veteran's local accredited 
representative, in a March 2003 VA Form 646, specifically referred 
to two issues:  Earlier effective date for service connection for 
[PTSD] and for the 30 percent evaluation assigned for this 
condition."  [The veteran's national service representative, in an 
April 2004 brief to the Board, only referred to the matter of the 
veteran's entitlement to an earlier effective date for the 30 
percent rating, not service connection.]    

The veteran, through the contentions of his local representative, 
has claimed entitlement to an earlier effective date for service 
connection for PTSD.  See Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].   That issue has not, 
however, been adjudicated by the RO and it is therefore not before 
the Board at this time.  Accordingly, the issue of entitlement to 
an effective date earlier than May 23, 1996 for the grant of 
service connection for PTSD is not on appeal and will be addressed 
no further in this decision.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for appellate 
review is completed by the claimant's filing of a substantive 
appeal after a statement of the case is issued by VA].  The issue 
is referred to the RO.

In a January 2002 VA Form 21-4138, the veteran claimed entitlement 
to service connection for peripheral neuropathy.  It does not 
appear that the RO has developed or adjudicated that claim.  That 
issue, also, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a July 1999 decision, the Board denied the veteran's claim 
for an increased rating for PTSD.

2.  After the July 1999 Board decision, the earliest claim for an 
increased rating for PTSD was received on June 5, 2001.

3.  It is not factually ascertainable that the veteran was 
entitled to a 30 percent rating for PTSD prior to June 5, 2001.


CONCLUSION OF LAW

Under governing law, the effective date of the award of the 30 
percent disability evaluation for the service-connected PTSD is 
June 5, 2001.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date earlier 
than June 5, 2001 for the award of a 30 percent disability rating 
for PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the VCAA is applicable to 
all claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment but not yet final as 
of that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of this issue has proceeded in accordance with the provisions of 
the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) [reasonable doubt 
to be resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

The Board observes that the veteran was notified by the June 2002 
rating decision, and by the September 2002 SOC of the pertinent 
law and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence with 
respect to his claim.  

More significantly, a letter was sent to the veteran in April 
2002, with a copy to his representative which informed the veteran 
of the evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained that 
a VA examination would be scheduled, and that VA had already 
obtained his most recent VA outpatient treatment records.  The 
veteran was asked to tell VA about any additional information or 
evidence that he wanted VA to get for him.  

The Board finds that this document properly notified the veteran 
and his representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim, and it properly indicated 
which portion of that information and evidence is to be provided 
by the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in June 2002, prior to the expiration of the 
one-year period following the April 2002 notification of the 
veteran of the evidence necessary to substantiate his claim, does 
not render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph (1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.

In this case, the letter sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  In 
addition, the notice was sent prior to adjudication of the issue 
by the RO.  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.

In particular, the veteran identified treatment from the Vet 
Center in February 1994.  The RO requested and obtained that 
record.  In response to the RO's April 2002 letter, the veteran 
identified records from the St. Louis VA Medical Center.  The RO 
requested and obtained those records.  The veteran was afforded VA 
examinations in May 1996 and June 1998.  The veteran submitted a 
private medical record in January 2002.  There is no indication 
that there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  See 38 C.F.R. § 3.103 (2003).  The veteran was informed 
of his right to a hearing and was presented several options for 
presenting personal testimony; he indicated in his September 2002 
VA Form 9 that he did not want a BVA hearing, and he did not 
request a hearing before the RO on this issue.  The veteran's  
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development that 
would avail the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the Board 
will proceed to a decision on the merits.  

Pertinent law and regulations 

Effective dates - in general 

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

Effective dates - increased ratings

The effective date of a grant of an increased evaluation is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an 
increase in compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, the date of receipt of the claim. 38 C.F.R. § 
3.400(o)(2) (2003).  See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997).  Evidence contained in the claims file showing that 
an increase was ascertainable up to one year before the claim was 
filed will be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

If a formal claim for compensation has previously been allowed, or 
a formal claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits.  Acceptance of a report of 
examination or treatment as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the report.  
See 38 C.F.R. § 3.157 (2003).  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is deemed 
to be the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital.  38 C.F.R. § 
3.157(b)(1) (2003).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 
38 C.F.R. § 3.1(p) (2003).  The date of receipt shall be the date 
on which a claim, information or evidence was received at VA.  38 
U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(r) (2003).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a veteran 
or his representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
veteran , it will be considered filed as of the date of receipt of 
the informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request 
for increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2003).

Increased ratings - in general

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  The percentage ratings for 
each diagnostic code, as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate to 
the severity of the disability. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321(a), 4.1 (2002).

Rating criteria

PTSD is rated as follows:

General Rating Formula for Psychoneurotic Disorders:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective work and 
social relationships.

30% Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Analysis 

As discussed in the Introduction, the veteran's service-connected 
PTSD has been assigned a 10 percent disability rating from May 23, 
1996 and a 30 percent rating from June 5, 2001.  The veteran is 
seeking an effective date earlier than June 5, 2001 for the award 
of the 30 percent rating for PTSD.  Essentially, he contends that 
the date he signed his PTSD stressor letter (May 3, 1994) should 
be the effective date of the 30 percent rating.   Also as noted in 
the Introduction, in so contending the veteran appears to be 
claiming entitlement to an earlier effective date for service 
connection.  That matter has not been developed for appellate 
purposes.


The date of claim for an increased disability rating

Before an effective date for the assignment of a disability rating 
can be determined, the Board must first identify the earliest date 
on which the claim for an increased rating was received.  See 38 
C.F.R. § 3.400 (2003).  

The veteran asserts that May 1994 should be considered as the date 
of claim.  However, the veteran's initial claim for an increased 
rating was decided and denied in the Board's July 29, 1999 
decision.  The veteran did not appeal the Board's decision, he has 
not requested that it be reconsidered and he has not challenged it 
on the basis of clear and unmistakable error.  The Board's 
decision is therefore final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100 [finality of decisions of the Board].  The 
Board additionally observes that any prior RO rating decisions 
pertaining to the matter of the level of disability assigned for 
PTSD  were subsumed by the Board's appellate decision.  See 38 
C.F.R. § 20.1104.  

In his September 2002 VA Form 9 the veteran stated that he did not 
know that the July 1999 Board decision would become final if he 
did not appeal.  However, the Board notes that the July 1999 
decision contained extensive information concerning the finality 
of the decision, the veteran's right to appeal the decision or to 
file a motion asking the Board to revise its decision based on 
CUE, as well as the time limits established for taking such 
actions.  See also Morris v. Derwinski, 1 Vet. App. 260 (1991) 
[everyone dealing with the Government was charged with knowledge 
of Federal statutes and lawfully promulgated agency regulations].  

The Board's July 1999 decision is final.  The Board has therefore 
reviewed the record following the Board's final decision on July 
29, 1999 and prior to June 5, 2001 to determine whether an claim 
for an increased rating was received during that period.  

The applicable statutory and regulatory provisions require that VA 
look to all communications from a claimant which may be 
interpreted as applications or claims, formal and informal, for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 
C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  See 38 C.F.R. § 3.155(a).

After a thorough review of the record, the Board itself can 
identify no communication from the veteran or other evidence that 
could be construed as an informal or formal claim for an increased 
disability rating for PTSD during the period from July 29, 1999 to 
June 5, 2001.  The veteran has pointed to no such communication 
evidencing an intent to seek an increased disability rating for 
PTSD during that period of time.  

At page 4 of the April 2004 written brief presentation, the 
veteran's representative referred to regulations providing that a 
hospital report or examination report shall be accepted as in 
informal claim.  This is true.  See 38 C.F.R. § 3.157 (2003).  
However, the representative does not identify any such report.  
The Board has itself identified no medical records covering the 
period from July 29, 1999 to June 5, 2001.  

Accordingly, June 5, 2001 is the earliest date for which a claim 
for an increased rating can be identified.

Effective date of increased rating

The earliest date on which an active claim for an increased rating 
for PTSD was received by the RO is June 5, 2001.  However, the 
determination of the date of filing of a claim for an increased 
rating does not end the Board's inquiry.
Under applicable law, except as otherwise provided, the effective 
date for a claim for an increased rating is the date of receipt of 
the claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2003).  The regulations also provide, however,  
that if an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400 (o)(1)(2) (2003).  

Therefore, before determining the appropriate effective date in 
this case, the Board must review the evidence of record in order 
to determine whether an ascertainable increase in disability 
occurred during the period from June 5, 2000 to June 5, 2001, that 
is, whether the evidence establishes that the veteran's PTSD was 
shown to be of such severity as to meet the criteria for a 30 
percent evaluation under Diagnostic Code 9411 at some point during 
the year prior to June 5, 2001.

During the period from June 5, 2000 to June 5, 2001, the veteran's 
service-connected PTSD was rated as 10 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  As discussed by the Board 
in the law and regulations section above, a 10 percent rating 
under Diagnostic Code 9411 is indicative of occupational and 
social impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled by 
continuous medication.

Also as discussed above, under Diagnostic Code 9411, a 30 percent 
evaluation is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  

After review of the medical evidence of record, the Board is 
unable to find any competent evidence which establishes that it 
was factually ascertainable that the symptomatology associated 
with the veteran's PTSD met the criteria for a 30 percent 
evaluation at any point during the year prior to June 5, 2001.  

The record contains no medical evidence reflective of the 
veteran's condition during the year prior to June 5, 2001.  It 
therefore does appears that the veteran was seeking medical 
treatment for PTSD during that period, which is arguably 
indicative of mild or transient PTSD symptoms.  Further , the 
medical evidence of record prior to that period consists largely 
of a June 1998 VA examination, a May 1996 VA examination and a May 
1996 social survey, as well as the veteran's service medical 
records and Vet Center records.  This evidence was considered by 
the Board in its July 1999 decision in determining that a rating 
higher than 10 percent was not warranted.  This evidence does not 
describe PTSD symptomatology which is consistent with, or 
approximates that which would allow for the assignment of a 30 
percent disability rating under 38 C.F.R. § 4.130.   

In summary, the competent evidence of record does not establish 
that it was factually ascertainable that the symptomatology 
associated with the veteran's PTSD met the criteria for a 30 
percent evaluation at any point during the year prior to June 5, 
2001.   The higher disability rating accordingly cannot be 
assigned prior to that date under 38 C.F.R. § 3.400(o).  

In summary, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date earlier than 
June 5, 2001 for the award of a 30 percent rating for his PTSD.  
The benefit sought on appeal is accordingly denied.


ORDER

An effective date for the award of a 30 percent rating for PTSD 
earlier than June 5, 2001 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



